Pee Curiam.
Three questions were presented and decided in this ease— first, whether the statute (Rev., p. 355, § 100 et seq.) invested the Circuit Court with the jurisdiction it assumed to exercise; second, whether the judge of the Circuit Court erred in permitting one Louis Weil to give his opinion, as an expert, upon the question whether certain ballot box machines made the marks which appeared upon ballots produced in court; and, third, whether the judge erred in directing that the ballot boxes and ballots, which were called for by the petitioner and (examined and testified about in the case, should be considered ¡as in evidence upon the part of the petitioner.
The first of these questions, upon a case certified from the Circuit Court, after testimony upon the trial had been closed, was decided by the Supreme Court in the affirmative (23 Vroom 417), and the second and third questions were decided by the same court, upon error assigned on exceptions taken in the Circuit, in the negative (ante, p. 468), the Chief Justice dissenting.
The majority vote in this court upon each question is induced by the reasons stated in the opinions of the Chief Justice in the Supreme Court.